Citation Nr: 0934797	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1969 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The case was remanded for additional development in February 
2006 and October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2007 remand, the Board directed that the AOJ 
should attempt to obtain any pertinent treatment records from 
Atascadero State Hospital.  In November 2007 records were 
requested from that facility.  The Veteran was advised of the 
action taken by the AOJ.

In December 2007 the California Department of Mental Health, 
Atascadero State Hospital responded that the Veteran's 
records had been transferred to Coalinga State Hospital, and 
provided the address for that facility.  Moreover, the 
Veteran notified VA in December 2007 that he had been 
transferred, and provided an updated release so that his 
records could be obtained.  Thereafter, the AOJ did not 
request records from Coalinga State Hospital.  

Although the October 2007 remand did not specifically direct 
the AOJ to obtain records from Coalinga State Hospital, the 
information received from the California Department of Mental 
Health, as well as the release from the Veteran was evidence 
that the identified records had been transferred and were 
maintained at another facility within the California 
Department of Mental Health system.  As such, the Board finds 
that the AOJ did not comply with the terms of the remand.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In light of the above discussion, the Board finds that remand 
is in order so that records identified in its October 2007 
remand may be sought.  Accordingly, the case is REMANDED for 
the following action:

The AOJ should obtain pertinent treatment 
records from the California Department of 
Mental Health, at Coalinga State 
Hospital, the facility identified as 
holding those records since the Veteran's 
transfer from Atascadero State Hospital.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




